 1   CENTER FOR DISABILITY ACCESS
     Chris Carson, Esq., SBN 280048
 2   Phyl Grace, Esq., SBN 171771
     Dennis Price, Esq., SBN 279082
 3   Mail: PO Box 262490
     San Diego, CA 92196-2490
 4   Delivery: 9845 Erma Road, Suite 300
     San Diego, CA 92131
 5   (858) 375-7385; (888) 422-5191 fax
     phylg@potterhandy.com
 6
     Attorneys for Plaintiff
 7
 8   Robert A. Cutbirth (131279)
     rcutbirth@fmglaw.com
 9   Charles J. Mccurdy (315744)
     cmccurdy@fmglaw.com
10   FREEMAN MATHIS & GARY, LLP
     44 Montgomery Street, Suite 3580
11   San Francisco, California, 94101
     (415) 627-9000; FAX: (213) 615-7100
12   Attorneys for Defendant
     Rajeshkumar Khatri
13
14                              UNITED STATES DISTRICT COURT
15                             NORTHERN DISTRICT OF CALIFORNIA

16   SCOTT JOHNSON,                      )              Case No.: 4:18-CV-00001-YGR
                                         )               ORDER GRANTING
17         Plaintiff,                    )              JOINT STIPULATION FOR
                                         )              DISMISSAL PURSUANT TO
18   v.                                  )              F.R.C.P. 41 (a)(1)(A)(ii)
19   RAJESHKUMAR KHATRI; and Does 1-10, ))
           Defendants.                   )
20                                       )
                                         )
21
22          Pursuant to Federal Rules of Civil Procedure, Rule 41 (a)(1)(A)(ii), IT IS
23   STIPULATED by and between the parties hereto that this action may be dismissed with
24   prejudice as to all parties; each party to bear his/her/its own attorneys’ fees and costs.
25   This stipulation is made as the matter has been resolved to the satisfaction of all parties.

26
27
28



     Joint Stipulation                            -1-             4:18-CV-00001-YGR
 1   Dated: July 12, 2019             CENTER FOR DISABILITY ACCESS
 2
 3                                    By: /s/ Amanda Lockhart Seabock
                                      _______Amanda Lockhart Seabock
 4                                           Attorneys for Plaintiff
 5
 6   Dated: July 12, 2019             FREEMAN, MATHIS & GARY LLP
 7
 8                                    By: /s/ Charles J. McCurdy ____________________
                                            Robert A. Cutbirth
 9                                          Charles J. McCurdy
10
                                             Attorneys for Defendant
                                             Rajeshkumar K. Khatri
11
12
13
14                                          ORDER
15
16     Pursuant to the above stipulation, this action is DISMISSED WITH PREJUDICE.
17     IT IS SO ORDERED.

18     Dated: July 17, 2019              _______________________________
                                          YVONNE GONZALEZ ROGERS
19                                       UNITED STATES DISTRICT COURT
20
21
22
23
24
25
26
27
28



     Joint Stipulation                            -2-             4:18-CV-00001-YGR
